Exhibit 10.1

 

 

 

MANAGEMENT SERVICES AGREEMENT

 

by and between

 

Diamond Jo Worth, LLC

 

and

 

Peninsula Gaming Partners, LLC

 

 

DATED:   As of July 19, 2005

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

TERM AND APPOINTMENT OF OPERATOR

 

 

 

 

1.01.

Appointment and Term

 

 

 

 

1.02.

Management of the Business

 

 

 

 

1.03.

Relation of the Parties

 

 

 

 

1.04.

Affiliates

 

 

 

 

1.05.

Consultation with Owner

 

 

 

 

ARTICLE 2

PRE-OPENING PROGRAM

 

 

 

 

2.01.

Construction of the Facilities

 

 

 

 

2.02.

Pre-Opening Services

 

 

 

 

2.03.

Payment of Pre-Opening Expenses

 

 

 

 

2.04.

Compensation and Reimbursement of the Operator for Pre-Opening Services

 

 

 

 

ARTICLE 3

NOTICES

 

 

 

 

ARTICLE 4

OPERATION

 

 

 

 

4.01.

General

 

 

 

 

4.02.

Licenses, Permits, Reports and Accreditation

 

 

 

 

4.03.

Personnel

 

 

 

 

4.04.

Sales and Promotions

 

 

 

 

4.05.

Maintenance and Capital Replacement

 

 

 

 

4.06.

Contracts and Agreements

 

 

 

 

4.07.

Accounting Services

 

 

 

 

4.08.

Books and Records

 

 

 

 

4.09.

Financial Statements

 

 

 

 

4.10.

Access, Review and Audit

 

 

 

 

4.11.

Bank Accounts

 

 

 

 

4.12.

Expenses

 

 

 

 

4.13.

Financial Management

 

 

 

 

4.14.

Annual Plans

 

 

 

 

4.15.

Revisions to Annual Plan

 

 

 

 

4.16.

Remittance to Owner

 

 

i

--------------------------------------------------------------------------------


 

4.17.

Insurance

 

 

 

 

4.18.

Waiver of Liability

 

 

 

 

4.19.

Legal Actions

 

 

 

 

ARTICLE 5

COMPENSATION OF THE OPERATOR

 

 

 

 

5.01.

Forms of Compensation

 

 

 

 

5.02.

Basic Management Fee

 

 

 

 

5.03.

Incentive Fee

 

 

 

 

5.04.

Collection of Management Fees

 

 

 

 

5.05.

Allocation of Management Fees and Other Amounts

 

 

 

 

ARTICLE 6

INDEMNITY

 

 

 

 

6.01.

Indemnification to the Operator

 

 

 

 

6.02.

Indemnification to Owner

 

 

 

 

6.03.

Claiming Procedure

 

 

 

 

6.04.

Mitigation

 

 

 

 

6.05.

Payment

 

 

 

 

ARTICLE 7

DAMAGE TO, DESTRUCTION OF OR CONDEMNATION OF THE FACILITIES

 

 

 

 

7.01.

Damage to and Destruction of the Facilities

 

 

 

 

ARTICLE 8

ASSIGNMENT

 

 

 

 

8.01.

Sale/Assignment

 

 

 

 

8.02.

Effect of Assignment

 

 

 

 

ARTICLE 9

TERMINATION

 

 

 

 

9.01.

Termination

 

 

 

 

9.02.

Effect of Termination

 

 

 

 

9.03.

Operator Responsibilities

 

 

 

 

9.04.

Survival

 

 

 

 

9.05.

Proprietary Information

 

 

 

 

ARTICLE 10

GENERAL PROVISIONS

 

 

 

 

10.01.

Entire Agreement

 

 

 

 

10.02.

Confidentiality

 

 

ii

--------------------------------------------------------------------------------


 

10.03.

Approvals

 

 

 

 

10.04.

Conflicts of Interest; Non-Compete

 

 

 

 

10.05.

Best Evidence and Counterparts

 

 

 

 

10.06.

Amendment or Modification

 

 

 

 

10.07.

Governing Law

 

 

 

 

10.08.

Interpretation

 

 

 

 

10.09.

Severability

 

 

 

 

10.10.

Force Majeure

 

 

 

 

10.11.

Waiver

 

 

 

 

10.12.

Definitions

 

 

 

 

10.13.

Governing Document

 

 

 

 

10.14.

Inspection of Facilities

 

 

 

 

10.15.

Third-Party Beneficiaries

 

 

 

 

10.16.

Regulatory Information

 

 

 

 

10.17.

Successors and Assigns

 

 

 

 

10.18.

Dispute Resolution

 

 

 

 

10.19.

Operator; Generally

 

 

 

 

10.20.

Effect of Amendment and Restatement

 

 

iii

--------------------------------------------------------------------------------


 

MANAGEMENT SERVICES AGREEMENT

 

THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”) is made and entered into
as of the 19th day of July, 2005, by and between Diamond Jo Worth, LLC., a
Delaware limited liability company (“Owner”) and Peninsula Gaming Partners, LLC,
a Delaware limited liability company (“PGP”, or the “Operator”).

 

W I T N E S S E T H:

 

WHEREAS, Owner desires to develop a casino gaming operation located in Worth
County, Iowa;

 

WHEREAS, Owner desires to engage the Operator to manage the design, development,
construction, management and operations of the Facilities and provide certain
pre-opening services in connection therewith;

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises, representations, warranties, understandings, undertakings and
covenants herein contained, and intending to be legally bound thereby, Owner and
the Operator hereby agree that, effective as of July 19, 2005, their agreement
be set forth herein:

 

ARTICLE 1

TERM AND APPOINTMENT OF OPERATOR

 

1.01.                        Appointment and Term.  Owner hereby appoints and
employs the Operator to act as its exclusive agents for the supervision,
direction and control of the management of the Facilities on Owner’s behalf,
upon the terms, conditions and covenants hereinafter set forth.  The Operator
hereby accepts such appointment upon and subject to the terms, conditions,
covenants and provisions set forth herein.  The Operator agrees to execute their
duties hereunder in the best interest of Owner in good faith, subject to the
budgetary limitations imposed upon the Operator, any applicable Governmental
Requirements and any limitations or restrictions contained in any Related
Contract, it being understood that the Operator shall not be required to pay any
amounts of money except those amounts required by the terms of this Agreement. 
Unless sooner terminated as provided in this Agreement or extended by the mutual
agreement of Owner and the Operator, this Agreement shall terminate on the later
of (i) the date that is eight (8) years after the Opening Date and (ii) the date
of sale of all of PGP’s direct or indirect ownership interest in Owner (the
“Term”).  Notwithstanding anything to the contrary in this Agreement, the terms
and provisions of this Agreement shall not become effective (and the respective
rights and obligations of the parties hereto shall have no force and effect)
unless and until this Agreement is approved by the Iowa Racing and Gaming
Commision.

 

1.02.        Management of the Business.  Subject to the terms of this
Management Agreement, the Operator shall have the authority to exclusively
supervise and direct the design, development, construction, management and
operation of the Facilities for the account of Owner.  The Operator shall have
the authority and responsibility (i) to determine operating policy,

 

1

--------------------------------------------------------------------------------


 

standards of operation, quality of service, the maintenance and physical
appearance of the Facilities and any other matters affecting operations and
maintenance; (ii) to supervise and direct all phases of advertising, sales and
business promotion for the Facilities; and (iii) to carry out all programs
contemplated by the Annual Plan.  Owner agrees that it will cooperate with the
Operator in every reasonable and proper way to permit and assist the Operator to
carry out its duties hereunder and comply with any conditions or restrictions,
if any, placed upon the Operator by any Gaming Authority.  The Operator shall
take all actions which may, in their sole discretion, be reasonably necessary or
appropriate in connection with the authority granted to it in accordance with
the provisions of this Agreement.

 

1.03.        Relation of the Parties.  In taking any action pursuant to this
Agreement, the Operator will be acting only as the appointed agents or
representatives of Owner, and nothing in this Agreement shall be construed as: 
(i) creating a tenancy, partnership, joint venture or any other relationship
between the parties hereto, except that of principal and agent or (ii) creating
or vesting any right, title, interest, estate, equity participation or
beneficial ownership interest in favor of the Operator in or to the Facilities
except the contractual rights created in the Operator by this Agreement and any
and all rights and remedies arising out of or in connection with the Operator’s
direct or indirect ownership interests in Owner.  All debts and liabilities
properly incurred by Operator in the course of its management and operation of
the Facilities hereunder shall be the debts and obligations of Owner only, and
Operator shall not be liable therefor and Operator shall be fully indemnified
against such debts and obligations, except as specifically stated to the
contrary herein.

 

1.04.        Affiliates.  Affiliates of Operator may provide services to,
provide loans and funds to, negotiate for, provide personnel to, and, from time
to time, take actions on behalf of or for the benefit of Operator by direct
dealings with Owner or those acting for it, provided that the costs of such
services shall not be charged to Owner or included in Operating Expenses without
Owner’s written consent; it being understood that by entering into this
Agreement, Owner hereby consents to all costs and services relating to the
Jefferies Financing (including, without limitation, any and all costs and
expenses of Operator related thereto).  Operator shall be responsible to Owner
under this Agreement for the acts of Affiliates in the performance of services
of Operator under this Agreement as if such Affiliates were Operator’s employees
or agents.

 

1.05.        Consultation with Owner.  The Operator agrees to furnish to Owner
the monthly financial statements and Annual Plans as set forth in Article 4.
Owner shall, at all times, have the right to enter the Facilities for the
purpose of inspecting same and reviewing the operations.  Owner agrees that it
and its representatives will, at no time, act in a manner which is inconsistent
with the authority granted to the Operator.

 

ARTICLE 2

PRE-OPENING PROGRAM

 

2.01.        Construction of the Facilities.  Owner hereby agrees to use its
diligent good faith efforts to facilitate the construction of the Facilities. 
Notwithstanding any provision to the contrary contained in this Agreement,
(i) the Operator shall have the right to supervise the

 

2

--------------------------------------------------------------------------------


 

design, development and construction of the Facilities, and (ii) Owner shall
not, without the prior written consent of Operator, agree or otherwise cause the
Facilities to be subject to or otherwise bound by any Governmental Requirement
to the extent such Governmental Requirement affects or otherwise impacts
Operator’s ability to perform the Pre-Opening Services or any of its other
duties and responsibilities under this Agreement.  The Operator will prepare a
construction budget and construction schedule with respect to the completion of
all phases of the construction and development of the Facilities.

 

2.02.        Pre-Opening Services.  Prior to the Opening Date, the Operator, as
agent of Owner, shall use its diligent good faith efforts to perform or cause
others to perform all such services as the Operator deems necessary to
facilitate the opening of the Facilities on behalf of and for the account of
Owner (the “Pre-Opening Services”), subject to compliance by Owner with its
reimbursement and funding obligations set forth in this Agreement, including the
following.

 

(a)                                  preparation of a pre-opening marketing
plan;

 

(b)                                 hiring of personnel in accordance with the
provisions of this Agreement;

 

(c)                                  coordination of initial inventories
purchases;

 

(d)                                 establishment of operating policies and
procedures;

 

(e)                                  establishment of security systems for
assets, personnel and patrons;

 

(f)                                    establishment of data processing hardware
and software requirements and systems;

 

(g)                                 establishment of accounting and internal
control systems and procedures;

 

(h)                                 establishment of a preventive maintenance
program;

 

(i)                                     establishment of risk management
policies and procedures;

 

(j)                                     training of all initial staff;

 

(k)                                  engage and retain such architects,
engineers, contractors, designers and other specialists (the “Project
Architects”) as the Operator deems necessary to prepare all site plans, grading
plans, construction drawings, surveys, materials, specifications, architectural
plans and drawings, elevations, construction models, engineering plans and
drawings, approved plats and all other plans, drawings, studies or reports
required for the construction and/or outfitting of the Facilities (the “Plans
and Specifications”) and for the purchase and installation of the FF&E thereat
(the “FF&E Specifications”);

 

(l)                                     purchase all pre-opening gaming supplies
and equipment;

 

3

--------------------------------------------------------------------------------


 

(m)                               provide specific operational and functional
criteria for the Facilities for use by the Project Architects in the preparation
of the Plans and Specifications and the FF&E Specifications;

 

(n)                                 advise and consult with the Project
Architects in the development of schematic, preliminary and working Plans and
Specifications and in the selection and specifications of FF&E, wall and floor
coverings, design and color, wall hangings, signage, art, accouterments, space
planning requirements and functional design criteria and all other aesthetic and
operational elements of design and other nonstructural elements of the
Facilities;

 

(o)                                 advise and consult with the Project
Architects regarding various key systems, including without limitation,
mechanical, electrical, plumbing, life safety, gaming and computer-related
systems for the Facilities; and

 

(p)                                 determine all operational and all functional
requirements of the Facilities including without limitation, parking,
recreational and gaming areas, food facilities layout and equipment, and such
other areas as management information systems, energy, signage, lighting, sound,
communications, housekeeping, maintenance, personnel, data processing equipment
and software, point of sale systems, life safety systems, surveillance and
security systems, marketing and entertainment.

 

2.03.        Payment of Pre-Opening Expenses.

 

2.03.01  Source of Funds.  All costs and expenses reasonably incurred in
connection with performance of the Pre-Opening Services (the “Pre-Opening
Expenses”), shall be paid from the Bank Accounts.  Owner shall timely deposit
such sums in the Bank Accounts in accordance with the monthly schedules in the
construction budget.

 

2.03.02  Operator Advances.  The Operator may, but is not required to, advance
funds to pay Pre-Opening Expenses and Reimbursables on behalf of Owner (any such
advance, an “Operator Advance”).  All such Operator Advances that are advanced
by the Operator shall be itemized, scheduled and submitted to Owner and
reimbursement to the Operator shall be made by Owner either directly or by Owner
directing the Operator to withdraw such amounts from the Bank Accounts, in each
case subject to any limitations contained in any Loan Document entered into by
Owner and approved by Operator.  All such Operator Advances shall be reimbursed
upon the Operator’s written request or accrued as a payable by Owner until paid,
as applicable.

 

2.04.        Compensation and Reimbursement of the Operator for Pre-Opening
Services.  For and in consideration of Operator providing the Pre-Opening
Services, Owner agrees to (i) pay Operator on the Target Date a Pre-Opening
Services fee (the “Pre-Opening Services Fee”) accruing at a rate of $40,000 per
month, commencing on the date hereof and terminating on the Target Date, and
(ii) upon the Operator’s written request, reimburse the Operator for all
Operator Advances.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 3

NOTICES

 

Any and all written notices required by this Agreement shall be either
hand-delivered or mailed, certified mail, return receipt requested, telexed,
faxed, or sent via commercial courier, addressed to:

 

TO PGP:

 

Peninsula Gaming Partners, LLC

 

 

 

3rd Street Ice Harbor

 

 

 

P.O. Box 1750

 

 

 

Dubuque, IA 52001

 

 

 

Facsimile No.: (563) 690-2190

 

 

 

 

 

 

 

- and -

 

 

 

 

 

 

 

Peninsula Gaming Partners, LLC

 

 

 

c/o Jefferies & Company, Inc.

 

 

 

11100 Santa Monica Blvd.

 

 

 

10th Floor

 

 

 

Los Angeles, CA 90025

 

 

 

Attention: M. Brent Stevens

 

 

 

Facsimile No.: (310) 515-5165

 

 

 

 

 

 

 

- and -

 

 

 

 

 

 

 

Peninsula Gaming Partners, LLC

 

 

 

c/o Cambridge Capital Advisors LLC

 

 

 

7173 Mission Hills Drive

 

 

 

Las Vegas, NV 89113

 

 

 

Attention: Michael S. Luzich

 

 

 

Facsimile No.: (702) 247-6822

 

 

 

 

 

WITH COPIES TO:

 

Mayer, Brown, Rowe & Maw

 

 

 

1675 Broadway

 

 

 

New York, NY 10019

 

 

 

Attn: Ronald S. Brody, Esq.

 

 

 

Facsimile No.: (212)-262-1910

 

 

 

 

 

TO OWNER:

 

Diamond Jo Worth, LLC

 

 

 

3rd Street Ice Harbor

 

 

 

P.O. Box 1750

 

 

 

Dubuque, IA 52001

 

 

 

Facsimile No.: (563) 690-2190

 

 

 

 

 

 

 

- and -

 

 

 

 

 

 

 

Diamond Jo Worth, LLC

 

 

5

--------------------------------------------------------------------------------


 

 

 

c/o Jefferies & Company, Inc.

 

 

 

11100 Santa Monica Blvd.

 

 

 

10th Floor

 

 

 

Los Angeles, CA 90025

 

 

 

Attention: M. Brent Stevens

 

 

 

Facsimile No.: (310) 515-5165

 

 

 

 

 

 

 

- and -

 

 

 

 

 

 

 

Diamond Jo Worth, LLC

 

 

 

c/o Cambridge Capital Advisors LLC

 

 

 

7173 Mission Hills Drive

 

 

 

Las Vegas, NV 89113

 

 

 

Attention: Michael S. Luzich

 

 

 

Facsimile No.: (702) 247-6822

 

 

All notices hand-delivered shall be deemed delivered as of the date actually
delivered.  All notices mailed shall be deemed delivered as of three
(3) Business Days after the date postmarked.  All notices faxed shall be deemed
delivered as of the Business Day immediately following the date receipt of the
facsimile is confirmed.  All notices sent via commercial courier shall be deemed
delivered as of the Business Day immediately following the date the notice is
entrusted to the commercial courier service with directions for service within
one (1) day.  Any changes in any of the addresses listed herein shall be made by
notice as provided in this Article 3.  Notwithstanding anything to the contrary
herein, the return receipt indicating the date upon which all notices were
received shall be prima facie evidence that such notices were received on the
date of the return receipt.

 

The addresses and addressees may be changed by giving notice of such change in
the manner provided herein for giving notice.  Unless and until such written
notice is received, the last address and addressee given shall be deemed to
continue in effect for all purposes.  No notice to either Owner or the Operator
shall be deemed given or received unless the entity notice “With a copy to” is
simultaneously delivered notice in the same manner as any notice given to either
Owner or the Operator.

 

ARTICLE 4

OPERATION

 

4.01.        General.

 

In order for the Operator to perform its duties hereunder and to comply with any
applicable Governmental Requirements, Owner hereby agrees that subject to
Owner’s rights and the Operator’s obligations in this Agreement, (i) the
Operator shall have uninterrupted control and operation of the Facilities during
the Term, free and clear from any disturbance of any claims by Owner or any
third party claiming by, through or under Owner, and (ii) Owner will not
unreasonably interfere or involve itself with the day-to-day operation of the
Facilities.

 

6

--------------------------------------------------------------------------------


 

The Operator shall perform or cause others to perform all such services as the
Operator deems necessary to operate and manage the Facilities on behalf of and
for the account of Owner, subject to compliance by Owner with its reimbursement
and funding obligations set forth in this Agreement.

 

4.02.        Licenses, Permits, Reports and Accreditation.  The Operator and
Owner shall timely apply for, obtain and maintain all licenses and permits
required to operate the Business (other than gaming authority permits, licenses
and approvals required to be obtained by parties other than Owner or the
Operator), at Owner’s expense.

 

4.03.        Personnel.  All personnel of the Facilities shall be personnel of
Owner.  However, as agents for Owner, the Operator shall have the sole and
absolute discretion to hire, supervise, direct the work of, discharge and
determine the compensation and other benefits of all personnel working in the
Facilities.  Owner shall not interfere with or give orders or instructions to
personnel employed at the Facilities.  The Operator, in its sole and absolute
discretion, shall determine the fitness and qualifications of such personnel. 
The Operator shall in no way be liable to said personnel or to Owner for any and
all claims for wages, compensation or other benefits (including, without
limitation, severance, pension, superannuation, retirement and termination pay)
asserted by or on behalf of such personnel.  The salaries, other compensation
and benefits of such personnel shall be an Operating Expense paid by the
Operator from the Bank Accounts.  The Operator shall in all respects comply with
all applicable federal and state employment laws and regulations, in connection
with the hiring, promoting, discharging, employment and payment of employees.

 

4.04.        Sales and Promotions.  The Operator may, at its sole discretion,
cause the Facilities to participate in sales and promotional campaigns and, as
appropriate, activities involving complimentary items to hotels, travel agents,
tourist officials and airline representatives and other hospitality industry
representatives.  The Operator shall have the sole right to entitle employees to
grant complimentary items when the same is customary in the travel, hospitality
or gaming industry or in the Operator’ standard practice or policy.

 

4.05.        Maintenance and Capital Replacement.  Owner shall be responsible
for maintaining the property utilized in the Business in good repair and
condition.  To implement Owner’s responsibility, the Operator shall, on behalf
of Owner, and at Owner’s expense, make or cause to be made, all repairs,
replacements, corrections and maintenance items as shall be required in the
normal and ordinary course of operation of the Business.  Owner recognizes the
necessity of capital improvements and shall expend such amount for capital
improvements as shall be required in the normal and ordinary course of operation
of the Business in conformity with the amounts approved as part of the Annual
Plan.

 

4.06.        Contracts and Agreements.  The Operator, as agent of Owner, is
authorized to make and enter into such contracts and agreements as the Operator
may deem necessary for the proper operation of the Facilities.  Unless this
Agreement expressly provides for an item or service to be at the Operator’s
expense, all costs and expenses incurred by the Operator or an Affiliate of
Operator in accordance with this Agreement and/or an Annual Plan shall be for
and on behalf of Owner and for Owner’s account.

 

7

--------------------------------------------------------------------------------


 

4.07.        Accounting Services.  The Operator shall establish and maintain an
accounting system, internal controls and reporting systems in that are
(i) consistent in all material respects with customary policies and procedures
used by the Operator or its Affiliates engaged in such businesses,
(ii) reasonably adequate to provide Owner and the Operator with the necessary
information about the Business and to safeguard Owner’s assets, (iii) in
compliance with all Gaming Laws and in substantial compliance with all
Governmental Requirements and (iv) approved by all Governmental Authorities
which are required to be obtained.  The establishment of such systems shall
constitute Pre-Opening Expenses and the maintenance of such systems shall
constitute Operating Expenses.  Upon the request of Owner, the Operator shall
make available for inspection by Owner any managerial reports produced by the
Operator regarding the Business in the ordinary course of business.

 

4.08.        Books and Records.  The Operator shall maintain, or cause to be
maintained, at Owner’s expense, full and complete books of account and such
other records as are necessary to reflect the operating results of the
Facilities (“Books and Records”).  The Books and Records shall be kept in a
manner so that the Financial Statements may be prepared in accordance with
Generally Accepted Accounting Principles consistently applied.  The Operator
shall keep all Books and Records, including without limitation, current vendor
invoices, payroll records, general ledgers, credit transactions and other
records relating to the Business at the Facilities or such other location as
shall be approved by Owner in writing, subject to such record retention and
storage policies and access rights required by any Lender or any applicable
Governmental Requirements or Gaming Laws.  All such Books and Records shall at
all times be the property of Owner and shall not be removed by Operator from the
approved location without Owner’s written approval except as required by
applicable Laws.  Upon any termination of this Agreement, all Books and Records
shall immediately be turned over to Owner to ensure the orderly continuance of
the operation of the Business, but such Books and Records shall be available to
the Operator for a period of five (5) years at all reasonable times and upon
prior written request to Owner for inspection, audit, examination, transcription
and copying of particulars relating to the period in which the Operator managed
the Business.  The Operator shall also prepare and file for Owner, at Owner’s
expense, all informational and/or tax returns which may be required by any
Governmental Authority.

 

4.09.        Financial Statements.  Commencing with the first full calendar
month after the Opening Date, the Operator shall provide Owner (i) unaudited
Financial Statements of the Business for each calendar month within 20 days
after the end of each calendar month, (ii) quarterly Financial Statements of the
Business for each fiscal quarter within 45 days after the end of each fiscal
quarter and (iii) annual Financial Statements of the Business within 90 days
after the end of each Fiscal Year.

 

4.10.        Access, Review and Audit.  Owner, any Gaming Authority and Lender
(or their respective duly appointed agents) shall have the right at reasonable
times and during normal business hours, after reasonable written notice to the
Operator, to examine, audit, inspect and transcribe the Books and Records.  With
respect to such reviews, Owner, any Lender and their respective agents shall be
subject to the confidentiality covenants in Section 10.02.  The annual Financial
Statements shall be audited by the Auditors at Owner’s expense.

 

8

--------------------------------------------------------------------------------


 

4.11.        Bank Accounts.  The Operator shall establish at financial
institution(s) designated by the Operator such bank accounts (“Bank Accounts”)
as the Operator deems necessary for the operation of the Facilities.  All Bank
Accounts for the Facilities shall be in the name of Operator, as agent for
Owner.  Owner and the Operator shall agree on the procedures for withdrawals and
deposits of funds.  The Operator shall have the right to designate individuals
to disburse funds from the business bank accounts to pay all costs and expenses
of managing, operating and maintaining the business and its properties,
including authorized capital expenditures and management fees due to Operator. 
Owner agrees that at all times during the term of this Agreement, a bank balance
as approved in the Annual Plan shall be maintained in an amount necessary to
provide sufficient working capital to assure the uninterrupted and efficient
operation of the business.  Notwithstanding any provision to the contrary in
this Agreement, all Bank Accounts required to be established under this
Agreement shall be subject to any requirements imposed by any Loan Documents
entered into by Owner and approved by Operator.

 

4.12.        Expenses.

 

(a)           All costs, expenses, funding of operating deficits and working
capital, and other obligations and liabilities hereunder including costs
incurred by Operator under this Agreement or in connection with the transactions
contemplated hereby (“Owner’s Financial Obligations”) shall be the sole and
exclusive responsibility and obligation of Owner, except for those instances
herein where it is expressly and specifically stated that such item shall be for
the account of the Operator.  The Operator shall allocate to Owner the direct
expense of employees of the Operator (including compensation expenses) to the
extent that such employees provide dedicated services for the benefit of the
Business.  Owner shall have no obligation for any other corporate overhead of
Operator.  It is understood that statements herein indicating that the Operator
shall “furnish”, “provide” or otherwise supply, present or contribute items or
services hereunder shall not be interpreted or construed to mean that Operator
is liable or responsible to fund or pay for such items or services, except in
those specific instances mentioned above.

 

(b)           With respect to Owner’s Financial Obligations, the same shall be
funded and/or paid for as follows:  (i) first, from monies which may be
available in the Bank Accounts maintained by the Operator hereunder; and
(ii) second, if such Bank Accounts maintained by the Operator hereunder do not
contain monies sufficient to fund and/or pay Owner’s Financial Obligations, from
monies which shall be deposited by Owner in such Bank Accounts within three
(3) days after request therefor by the Operator in writing.

 

(c)           It is understood and agreed that the Operator shall have no
obligation or duty to fund and/or pay for any of Owner’s Financial Obligations.

 

4.13.        Financial Management.  The Operator shall be responsible for the
management of the day-to-day financial affairs of the Business.

 

4.14.        Annual Plans.

 

4.14.01  Submission of Annual Plans.  No later than thirty (30) days prior to
the end of the 2007 Fiscal Year and each Fiscal Year thereafter, the Operator
shall submit to Owner

 

9

--------------------------------------------------------------------------------


 

for Owner’s approval, an annual plan for the operation of the Business for the
forthcoming Fiscal Year (each such annual plan is referred to herein as an
“Annual Plan”).  Each proposed Annual Plan shall consist of the following:

 

(a)           An annual marketing plan (“Annual Marketing Plan”);

 

(b)           An annual line item operating budget (“Annual Operating Budget”);

 

(c)           An annual estimate of key operating statistics;

 

(d)           An annual projection of sources and uses of cash by month; and

 

(e)           An annual capital expenditures budget regarding capital
expenditures (“Annual Capital Expenditures Budget”) which shall include the
proposed schedule for effecting such repairs and/or improvements.

 

Each proposed Annual Plan shall be prepared in such form and containing such
detail as Owner may reasonably require.

 

4.14.02  Preparation of Annual Plan.  Each proposed Annual Plan shall be
prepared by the Operator with Owner’s assistance based on, among other things,
the actual and projected results of the current Fiscal Year, the standard of
maintaining and operating the Facilities in accordance with this Agreement,
information with respect to possible occurrences which may impact the marketing
and/or operation of the Business in the future, changes from the previous Fiscal
Year’s results, reasonable expectations for the future and such other
information and assumptions that shall be reasonably requested under the
circumstances.

 

4.14.03  Review and Approval.  In connection with the preparation and submission
of a proposed Annual Plan, Owner will meet with the Operator within fifteen (15)
days after delivery of the proposed Annual Plan for an in-depth review,
including a discussion of the marketing strategy, operations format and
rationale for proposed expenditures embodied in the proposed Annual Plan.  Owner
shall be required, by giving written notice to the Operator, to approve or
disapprove each proposed Annual Plan within fifteen (15) days after the date
Owner and the Operator last meet to discuss the proposed Annual Plan.  The
parties shall use all reasonable efforts to complete the review of the proposed
Annual Plan no later than forty-five (45) days after the initial delivery of the
proposed Annual Plan to Owner.  Any notice that disapproves a proposed Annual
Plan must contain reasonably detailed specific objections along with suggestions
as to what corrective measures can be taken to make such proposed Annual Plan
acceptable to Owner.

 

4.14.04  Disagreements Regarding Annual Plan.  If Owner fails to provide written
notice to the Operator of its objections within fifteen (15) days after the last
meeting between Owner and the Operator, such proposed Annual Plan shall be
deemed to be approved as submitted, subject to any changes upon which Owner and
the Operator have previously agreed.  If Owner disapproves or objects to any
items contained in the proposed Annual Plan or any revisions thereto, Owner and
the Operator shall cooperate with each other in good faith to attempt to
expeditiously resolve the disputed or objectionable proposed items.  If Owner
and the Operator are unable to reach a mutually acceptable agreement concerning
the disputed or

 

10

--------------------------------------------------------------------------------


 

objectionable items within fifteen (15) days after the date Owner advises the
Operator of its objections as aforesaid, either party shall be entitled to
submit the dispute to arbitration in accordance with Section 10.18.  If Owner’s
objections relate only to certain portions of the proposed Annual Plan or a
Budget contained therein, the undisputed portions of the proposed Annual Plan
shall be deemed to be adopted and approved and only those Budgets under dispute
shall be submitted to arbitration.

 

4.14.05  Disagreements Regarding Annual Operating Budgets.  With respect to
objectionable items in any Annual Operating Budget, but only until and to the
extent that any dispute concerning such objectionable items are not resolved,
the corresponding item contained in the Annual Operating Budget for the
preceding Fiscal Year shall be substituted in lieu of the disputed portions of
the proposed Annual Operating Budget, excluding, however, line items in the
previous Annual Operating Budget for extraordinary expenses or revenues.  In any
instance where a portion of an Annual Operating Budget from a preceding Fiscal
Year is deemed to be applicable to the Annual Operating Budget in effect until a
new Annual Operating Budget is fully approved, corresponding items contained in
the Annual Operating Budget for the preceding Fiscal Year shall be automatically
adjusted by a percentage equal to the percentage change in the Consumer Price
Index during the preceding Fiscal Year.  Such calculation of percentage change
in the Consumer Price Index shall be made by the Operator based upon the then
most recently published Consumer Price Index data at the time the calculation is
made.

 

4.14.06  Disagreements Regarding Annual Capital Expenditures Budgets.  If Owner
and the Operator are unable to agree on the amount of any item in an Annual
Capital Expenditures Budget, only those capital expenditures with respect to
which Owner and the Operator have reached an agreement (or the undisputed
portion of an amount in dispute) that are approved by Owner or are required to
be made by Lender or any Governmental Authority shall be made until Owner and
the Operator otherwise agree on the terms of such Annual Capital Expenditures
Budget or the matter is decided by arbitration; provided, however, that until
and to the extent that any dispute concerning objectionable items is not
resolved, the corresponding item contained in the Annual Capital Expenditures
Budget for the preceding Fiscal Year shall be substituted in lieu of the
disputed portions of the proposed Annual Capital Expenditures Budget, excluding,
however, line items in the previous Annual Capital Expenditures Budget for
extraordinary expenses or revenues.  The applicable Annual Plan will be
appropriately adjusted to reflect the effect of any delay in capital
expenditures.

 

4.14.07  Operator Discretion Regarding Budgets.  In the event that Operating
Expenses in any fiscal year would in the aggregate exceed the Operating Expenses
provided in the Annual Operating Budget for such fiscal year by more than 10%,
the Operator shall revise the Annual Plan and submit to Owner for Owner’s
approval as set forth in Section 4.15.

 

4.14.08  Operator’s Disclaimer.  Notwithstanding the provisions of this
Section 4.14 and all other provisions of this Agreement, Owner recognizes that
Operator is not, nor is it intended to be, a guarantor of the Annual Operating
Budget.  Owner acknowledges that notwithstanding the Operator’s experience in
the operation of gaming facilities, the projections contained in each Operating
Budget submitted from time to time to Owner by the Operator are mere estimates
and are subject to and may be affected by changes in financial, economic and
other conditions and circumstances beyond the Operator’s reasonable control, and
the giving of

 

11

--------------------------------------------------------------------------------


 

such projections or the making of such Annual Operating Budgets shall never be
construed as a guarantee or warranty by the Operator to Owner that such
projections or pro formas will, in fact, occur.

 

4.15.        Revisions to Annual Plan.  If, in the Operator’s sole judgment,
revisions to all or any portion of the Annual Plan are appropriate, the Operator
shall revise the Annual Plan and submit such revised Annual Plan to Owner for
approval in accordance with the provisions set forth in Section 4.14.

 

4.16.        Remittance to Owner.  Contemporaneously with furnishing the
Financial Statements for each calendar month to Owner pursuant to Section 4.09,
the Operator shall remit to Owner, subject to applicable Laws and the Related
Contracts, from the Bank Accounts, an amount by which the total funds in the
Bank Accounts exceed the sum of working capital and the current amount on
deposit in the Capital Expenditures Fund.

 

4.17.        Insurance.  Owner, for the benefit of both Owner and the Operator,
shall maintain adequate insurance during the term of this Agreement, including
any insurance of the Operator which may be required.  The Operator shall procure
all insurance on behalf of Owner and the carrier, type and amount of coverage
shall be designated by the Operator in their sole discretion.

 

4.18.        Waiver of Liability.  To the extent covered by insurance, each
Operator and Owner each waives, releases and discharges the other from all
claims or demands which each may have or acquire against the other, or against
each other’s directors, officers, agents, employees or partners, with respect to
any claim for any losses, damages, liability or expenses (including attorneys’
fees) incurred or sustained by either of them on account of injury to persons or
damage to property or business arising out of the ownership, management,
operation and maintenance of the Business, regardless whether any such claim or
demand may arise because of the fault or negligence of the other party or its
officers, partners, agents or employees.  Except to the extent a loss, damage or
expense is a result of the other party’s gross negligence, bad faith or willful
misconduct, in the event of any such loss, damage, liability or expense, Owner
and Operator each shall look to the insurance maintained with respect to the
Business or otherwise by such party and shall not make any claim or seek any
recovery against the other party.  Each policy of insurance maintained with
respect to the Business shall contain a specific waiver of subrogation
reflecting the provisions of this Section 4.18, or a provision to the effect
that the existence of the preceding waiver shall not affect the validity of any
such policy or the obligation of the insurer to pay the full amount of any
covered loss sustained.

 

4.19.        Legal Actions.  Subject to Section 6.03, all matters of a legal
nature involving the Business or the Facilities or any portion thereof shall be
handled by legal counsel selected by the Operator and reasonably acceptable to
Owner (such legal counsel which shall include but not be limited to Mayer,
Brown, Rowe & Maw, is hereinafter referred to as “Approved Legal Counsel”).  The
Operator shall notify Owner of the commencement of any legal action or
proceeding concerning the Business or the Facilities or any portion thereof as
soon as practicable after the Operator receive actual notice of the commencement
of such legal action unless such action is for money damages only and such
damages are reasonably anticipated to be either fully covered by insurance or
not in excess of $500,000.  Except with respect to those legal matters in

 

12

--------------------------------------------------------------------------------


 

which Owner advises the Operator that it desires to be directly involved, the
Operator shall be responsible for directing on behalf of Owner the Approved
Legal Counsel to take any reasonable or necessary legal actions to protect
Owner’s assets and to ensure compliance with the contractual obligations of
others and all Governmental Requirements.  In any legal action or proceeding in
which Owner is to be the plaintiff or complainant, then the Operator may not
commence such legal action or proceeding without first obtaining the prior
consent of Owner.

 

ARTICLE 5

COMPENSATION OF THE OPERATOR

 

5.01.        Forms of Compensation.  For and in consideration of the services
rendered by the Operator pursuant to this Agreement, other than Pre-Opening
Services for which Owner agrees to pay the Operator the Pre-Opening Services
Fee, Owner agrees to pay to the Operator compensation in the form of (i) the
Basic Management Fee, (ii) the Incentive Fee, and (iii) all Reimbursables.

 

5.02.        Basic Management Fee.  The “Basic Management Fee” shall be an
amount equal to one and seventy five one hundredths percent (1.75%) of Net
Revenue (excluding food and beverage revenue).  The Basic Management Fee shall
be due and payable monthly in arrears on the date the monthly Financial
Statements are delivered to Owner.  The Basic Management Fee shall be adjusted
quarterly based on actual results reported for each such Fiscal Quarter and, if
necessary, annually based on actual results reported for each Fiscal Year.  A
partial Fiscal Year at the beginning and end of the Term shall be treated as a
Fiscal Year for purposes of this Section 5.02.

 

5.03.        Incentive Fee.  The “Incentive Fee” shall be an amount equal to
(i) three percent (3%) of the first $25 million of EBITDA; (ii) four percent
(4%) of EBITDA in excess of $25 million but less than $30 million of EBITDA; and
(iii) five percent (5%) of EBITDA in excess of $30 million.  The Incentive Fee
shall be due and payable monthly in arrears on the date the monthly Financial
Statements are delivered to Owner.  The Incentive Fee shall be adjusted
quarterly based on annual forecasts and annually based on actual results
reported in the Financial Statements for each Fiscal Year.  A partial Fiscal
Year at the beginning and end of the Term shall be treated as a Fiscal Year for
purposes of this Section 5.03.

 

5.04.        Collection of Management Fees.  Subject to Section 2.03.02, the
Operator shall have the right to collect for themselves the Management Fees and
Reimbursables from any of the Bank Accounts at the time such amounts are
payable.  If at any time the payment, in whole or in part, of the Management
Fees or any Reimbursables is not permitted or is otherwise subject to any
restriction against payment by any Loan Document, until such time as such
payments are permitted to be made in full to the Operator, such unpaid amounts
shall accrue interest from the date such payments are required to be made until
the date such payments are actually made at a rate per annum equal to 11%,
compounded daily and calculated on the basis of a 360-day year.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 6

INDEMNITY

 

6.01.        Indemnification to the Operator.  Owner agrees to indemnify and
hold Operator and each Operator Indemnified Person harmless from and against all
loss, liability or cost (including reasonable attorneys’ fees and expenses) that
is not covered by insurance proceeds and which Operator and any Operator
Indemnified Person may sustain, incur or assume as a result of any Claims which
may be alleged, made, instituted or maintained against Operator, any Indemnified
Person or Owner, jointly or severally, arising out of, resulting from or based
upon (i) any breach by Owner of any of its representations, warranties,
covenants or agreements contained in this Agreement, (ii) the ownership,
condition or use of the Facilities, (iii) the management or operation of the
Business, including, without limitation, obligations or liabilities arising out
of or relating to (A) any federal, state or local tax or duty of any kind,
(B) indebtedness of Owner or other obligations or liabilities of Owner necessary
to operate the Business, including but not limited to the Jefferies Financing
and the Operating Expenses, (C) employee or labor relations matters including,
but not limited to, employee benefit or similar plans, medical benefits, life
insurance, severance, workers’ compensation, (D) any claim, proceeding or other
litigation involving the Business, including, without limitation,  injury to
person(s) and damage to property or business by reason of any cause whatsoever
in and about the Facilities, whether caused, wholly or partially, by the
negligence of Operator or its members, officers, employees agents or Affiliates,
(E) the failure of the Business to comply in any respect with applicable Gaming
Laws, Governmental Requirements, Environmental Requirements, or other applicable
laws, statutes, rules or regulations to which either Owner, Operator or the
Business is subject, or (F) the failure by Owner, Operator or any other Person
to consummate the Jefferies Financing; provided, however, Owner shall not be
liable to indemnify and hold Operator or any Operator Indemnified Person
harmless from any such uninsured loss, liability or cost (including costs of
defense) solely to the extent it is the result of gross negligence or willful
misconduct or criminal conduct of the party seeking indemnification hereunder.

 

6.02.        Indemnification to Owner.  Operator agrees to indemnify and hold
Owner and each Owner Indemnified Person free and harmless from all loss,
liability or cost (including reasonable attorneys’ fees) that is not covered by
insurance proceeds and which Owner and any Owner Indemnified Person may sustain,
incur or assume as a result of any Claims which may be alleged, made, instituted
or maintained against Owner, Operator or any Indemnified Person, jointly or
severally, arising out of or based upon (i) the operation, condition or use of
the Facilities by Operator, or (ii) the operation or management of the Business
by Operator, including, without limitation, injury to person(s) and damage to
property or business by reason of any cause whatsoever in and about the
Facilities or elsewhere, and any requirement or award relating to course of
employment, working conditions, wages and/or compensation of employees or former
employees at the Facilities, in each case solely to the extent any such injury
or damage is caused by the gross negligence or willful misconduct or criminal
conduct of Operator or any of its respective employees.

 

6.03.        Claiming Procedure.

 

6.03.01  Notice.  Promptly after the assertion of any Claim by a third party
which may give rise to a claim for indemnification from an indemnitor under this
Agreement, an Indemnified Person shall notify the indemnitor in writing of such
Claim and advise the indemnitor whether the Indemnified Person intends to
contest such Claim.  Failure to notify an indemnitor shall not relieve such
indemnitor from any ability hereunder to the extent indemnitor

 

14

--------------------------------------------------------------------------------


 

is not materially prejudiced as a result thereof and in any event shall not
relieve indemnitor from any liability which indemnitor may have otherwise than
on account of this Agreement.

 

6.03.02  Contest and Defend.  The Indemnified Person shall permit the indemnitor
to contest and defend against such Claim, at the indemnitor’s expense, if the
indemnitor has confirmed to the Indemnified Person in writing that it agrees
that the Indemnified Person is entitled to indemnification hereunder in respect
of such Claim, unless the conduct of its defense by the indemnitor could be
reasonably likely to prejudice such Indemnified Person due to the nature of the
Claims presented or by virtue of a conflict between the interests of such
Indemnified Person and such indemnitor and another Indemnified Person whose
defense has been assumed by the indemnitor.  Notwithstanding a determination by
the indemnitor to contest such Claim, the Indemnified Person shall have the
right to be represented by its own counsel and accountants at its own expense
except as set forth above.  In any case, the Indemnified Person shall make
available to the indemnitor and its attorneys and accountants, at all reasonable
times during normal business hours, all books, records, and other documents in
its possession relating to such Claim.  The party contesting any such Claim
shall be furnished all reasonable assistance in connection therewith by the
other party (with reimbursement of reasonable expenses by the indemnitor).  If
the indemnitor fails to undertake the defense of or to settle or pay any such
third-party Claim within fifteen (15) days after the Indemnified Person has
given written notice to the indemnitor advising the indemnitor of such Claim, or
if the indemnitor, after having given notice to the Indemnified Person that it
intends to undertake the defense, fails forthwith to defend, settle or pay such
Claim, then the Indemnified Person may take any and all necessary action to
dispose of such Claim including, without limitation, the settlement or full
payment thereof upon such terms as it shall deem appropriate, in its sole
discretion, subject to the following with respect to any proposed settlement
thereof.

 

6.03.03  Compromise or Settlement.  The indemnitor shall not consent to the
terms of any compromise or settlement of any third-party Claim defended by the
indemnitor in accordance herewith (other than terms related solely to the
payment of money damages and only after the indemnitor has furnished the
Indemnified Person with such evidence as the Indemnified Person may reasonably
request of the indemnitor’s ability (financial and otherwise) to pay promptly
the amount of such money damages at such times as provided in the compromise or
settlement and so long as any such settlement does not include any statement as
to or an admission of fault, culpability or failure to act by or on behalf of
any Indemnified Person) without the prior written consent of the Indemnified
Person.

 

6.03.04  Notice.  Any claim for indemnification under this Agreement which does
not result from the assertion of a Claim by a third party shall be asserted by
written notice given by the Indemnified Person to the indemnitor.  Such
indemnitor shall have a period of thirty (30) days within which to respond
thereto.  If such indemnitor does not respond within such thirty (30) day
period, such indemnitor shall be deemed to have accepted responsibility to make
payment, and shall have no further right to contest the validity of such Claim. 
If the indemnitor does respond within such 30-day period and rejects such Claim
in whole or in part, such Indemnified Person shall be free to pursue such
remedies as may be available to such party under applicable Law, including
through arbitration as provided for in Section 10.18 hereof (it being

 

15

--------------------------------------------------------------------------------


 

understood that any such rejection shall not limit in any way such Indemnified
Person’s right to indemnification under this Agreement).

 

6.04.        Mitigation.  Each indemnitor and Indemnified Person shall use
reasonable efforts and shall consult and cooperate with each other with a view
towards mitigating Claims that may give rise to claims for indemnification under
Sections 6.01 and 6.02;

 

6.05.        Payment.  Each indemnitor agrees to pay amounts due hereunder
(i) within ten (10) days of written notice in respect of its indemnity
obligations which it has accepted pursuant to Section 6.03.02 or which it has
been deemed to accept pursuant to Section 6.03.04, and (ii) within five (5) days
of any final adjudication of any indemnity obligations as to which it has not so
accepted.

 

ARTICLE 7

DAMAGE TO, DESTRUCTION OF OR CONDEMNATION OF THE FACILITIES

 

7.01.        Damage to and Destruction of the Facilities.

 

In the event of a fire or other property loss resulting in damage to, or
impairment or destruction of, the Facilities, if Owner fails to repair, restore,
rebuild or replace any damage within sixty (60) days after the date of Owner’s
settlement with the insurance company with respect to the fire or other casualty
or shall fail to complete the same diligently, the Operator, at their election,
may terminate this Agreement.

 

7.02.        Condemnation.

 

If the whole of the Facilities shall be taken or condemned in any eminent
domain, condemnation, compulsory acquisition or like proceeding by any competent
authority for any public or quasi-public use or purpose, or transferred or
conveyed to any competent authority in anticipation of such eminent domain,
condemnation, compulsory acquisition or like proceeding, or if such a portion
thereof shall be taken or condemned or conveyed as to have a Material Adverse
Effect or otherwise make it imprudent or unreasonable to use the remaining
portion in a manner satisfactory to Owner, in Owner’s reasonable judgment, then
in any of such events this Agreement shall cease and terminate as of the date of
such taking or condemnation.

 

ARTICLE 8

ASSIGNMENT

 

8.01.        Sale/Assignment.

 

8.01.01  Owner Transfer.  Owner shall have no right to Transfer its interests in
this Agreement without the prior written consent of the Operator; provided that
Owner may terminate this Agreement if the Operator does not consent to any such
Transfer.

 

16

--------------------------------------------------------------------------------


 

8.01.02  Operator Transfer.  Operator shall not have the right to Transfer its
interest in this Agreement without the prior written consent of Owner; provided
that Operator may assign this agreement to any wholly-owned Subsidiary of
Peninsula Gaming Partners, LLC.

 

8.02.        Effect of Assignment.  In the event the necessary consent to any
assignment of this Agreement is given by Owner or the Operator, no further
assignment that is restricted by Section 8.01 shall be made without the express
written consent of Owner or the Operator.  An assignment to which Owner or the
Operator has expressly consented in writing shall relieve the assignor of its
obligations under this Agreement after the effective date of such assignment
provided that the assignee specifically assumes all of the assignor’s
obligations and duties recited herein after the effective date of such
assignment pursuant to a written assignment.

 

ARTICLE 9

TERMINATION

 

9.01.        Termination.  This Agreement shall terminate upon the occurrence of
any of the following events:

 

9.01.01  Expiration.  The expiration of the stated Term including any extensions
in accordance with the terms hereof;

 

9.01.02  Mutual Agreement.  Agreement by Owner and each Operator in writing to
terminate this Agreement;

 

9.01.03  Owner Default.  At the sole discretion of the Operator, upon (i) the
failure by Owner to make any monetary payment required hereunder on or before
the due date and such failure continues for ten (10) Business Days after receipt
by the Operator of a written notice from Owner specifying such failure or
(ii) the failure by Owner to perform its material obligations in this Agreement
and such failure has a material adverse effect on the financial condition or
results of operations of the Business and such failure shall continue for a
period of thirty (30) days after written notice thereof from the Operator to
Owner specifying in reasonable detail the nature of such failure;

 

9.01.04  Operator Default.  At the sole discretion of Owner, upon the failure by
the Operator to perform its material obligations contained in this Agreement and
such failure has a material adverse effect on the financial condition or results
of operations of the Business and such failure shall continue for a period of
thirty (30) days after written notice thereof from Owner to the Operator
specifying in reasonable detail the nature of such failure;

 

9.01.05  Operator License.  At the sole discretion of Owner, if the Operator
shall have been found unsuitable to provide the services contemplated by this
Agreement by the Gaming Authorities and no appeal or other remedy is available
or undertaken; and

 

9.01.06  Termination Rights.  The exercise of any other termination right
expressly granted under this Agreement pursuant to Section 7.01, 7.02 or 8.01.

 

17

--------------------------------------------------------------------------------


 

9.02.        Effect of Termination.  Upon termination of this Agreement, all
sums owed by Owner to the Operator or by the Operator to Owner shall be paid
within thirty (30) days of the termination date.  In the event of any
termination of this Agreement, Owner shall, notwithstanding such termination, be
liable to the Operator for the fees earned and Reimbursables incurred by the
Operator hereunder prior to such termination as follows:  (i) unpaid accrued and
payable Management Fees, Pre-Opening Services Fees (including that pro rata
portion thereof earned through the date of termination but for which payment was
accrued pursuant to Section 2.04) and Operator Advances (including any unpaid
accrued interest thereon), if any, (ii) the present value (calculated based on
projections at the time of termination and based on a discount rate of 8%) of
the projected Management Fees remaining unpaid during the eight (8) year period
immediately subsequent to the Opening Date, (iii) all Reimbursables incurred
prior to termination hereunder, plus (iv) a termination fee equal to $5.0
million plus an amount computed like interest at the rate of eight percent (8%)
per annum (compounded semi-annually as of June 30 and December 31 of each
calendar year) on such $5.0 million to the date of payment thereof; provided,
however, that the amounts specified in clause (ii) above shall not be payable if
the termination is made by Owner pursuant to Section 9.01.04 or 9.01.05.  Owner
shall pay the Operator the amounts owed the Operator described in clauses
(i) through (iii) above through the date of termination, after deducting
therefrom any amounts owed by the Operator to Owner and not disputed by the
Operator, within 10 days after such termination.  Owner shall pay the Operator
the amounts owed the Operator described in clause (iv) above on the date that
PGP no longer owns, directly or indireclty, any equity interests of Owner.

 

9.03.        Operator Responsibilities.  In the event of termination of this
Agreement, the Operator will relinquish control of (i) all Bank Accounts and
(ii) all funds in or accounts in Operator’s control which relate to the
Business, subject to the Operator’ rights set forth under Section 9.02.

 

9.04.        Survival.  Notwithstanding anything contained herein to the
contrary, the parties acknowledge that:  (i) the provisions of Article 6,
Section 9.02, Section 9.03, Section 9.05, Section 10.02 and Section 10.04 and
(ii) the obligations of either party for all amounts due and payable from the
Operator to Owner or from Owner to the Operator shall survive the termination or
expiration of this Agreement.

 

9.05.        Proprietary Information.  In the event of termination of this
Agreement, the Operator will relinquish to Owner all of the Books and Records
and the marketing, credit and customer data contained in operating records of
the Business and which are generated by the Operator in connection with its
duties hereunder.  As of the termination of this Agreement, the Operator shall
not have the right to copy such records prior to relinquishing control over them
to Owner, except as provided in Section 4.08.  Upon termination of this
Agreement for any reason, the Operator’s marketing, credit and customer data and
proprietary computer programs generated prior to the date hereof shall remain
the sole property of the Operator, and shall not be used or disclosed to other
Persons by Owner or its agents or Affiliates provided that the Operator’s
records indicate that such information and programs were complied and/or
developed prior to the date hereof.  Owner and the Operator acknowledge that
pursuant to the sharing of information by and among Owner, the Operator and the
Operator’s Affiliates, Owner, the Operator and the Operator’s Affiliates will
have information and copies of records from the Business prior to

 

18

--------------------------------------------------------------------------------


 

termination and nothing herein shall prevent the use of such information so
obtained for the purposes contemplated hereunder and subject to the limitations
contained herein.

 

ARTICLE 10
GENERAL PROVISIONS

 

10.01.      Entire Agreement.  This Agreement embodies the entire agreement and
understanding of Owner and the Operator relating to the subject matter hereof
and supersedes all prior representations, agreements and understandings, oral or
written, relating to such subject matter.

 

10.02.      Confidentiality.  Both parties shall maintain confidentiality with
respect to material developments in the course of development of the Facilities
and operation of the Business, subject to Governmental Requirements and
applicable Law.  Except as required by any Law (including, without limitation,
federal securities and stock exchange or National Association of Securities
Dealers, Inc. requirements) and Gaming Authorities, material confidential
information shall be made available only to such of Owner’s or the Operator’s
employees and consultants as are required to have access to the same in order
for the recipient party to adequately use such information for the purposes for
which it was furnished.  Any Person to whom such information is disclosed shall
be informed of its confidential nature and the party disclosing such information
shall obtain a confidentiality agreement from such Person the terms of which
shall be consistent with the provisions of this Section 10.02.  Information
provided by one party to the other shall be presumed confidential unless the
information is (a) published or in the public domain other than as a result of
any action by the recipient thereof, (b) disclosed to the recipient by a third
party not known by the recipient to be subject to an agreement of
confidentiality or (c) presented to the recipient under circumstances which
clearly and directly indicate the delivering party does not intend such
information to be confidential.

 

10.03.      Approvals.  Any consent or approval referred to herein (by whatever
words used) of either party hereto shall not be unreasonably withheld, delayed
or conditioned, except in those situations in which this Agreement explicitly
gives the party absolute or sole discretion to give or withhold such approval or
consent.  Except as otherwise expressly provided herein, whenever any party has
called upon the other to execute and deliver a consent or approval in accordance
with the terms of this Agreement, the failure of such party to expressly
disapprove within ten (10) Business Days after written request therefor in
accordance with the terms of Article 3, or such other period as specifically set
forth herein is given, shall be deemed to be a consent or approval.  In the
event that any party refuses to give its consent or approval to any request by
another party, such refusing party shall indicate by written notice to the other
the reason for such refusal in sufficient detail for the party requesting such
consent or approval to understand the exact basis for withholding such consent
or approval.

 

10.04.      Conflicts of Interest; Non-Compete.

 

10.04.01  Conflicts of Interest.  Owner acknowledges and agrees that the
Operator may have and may distribute promotional materials for the Operator’s
Affiliates’ facilities,

 

19

--------------------------------------------------------------------------------


 

including casinos, at the Facilities if reciprocal arrangements are made in
favor of the Business at Operator’s Affiliates’ facilities.

 

10.04.02  Covenant Not to Compete of Owner; Non-Solicitation.  Owner agrees that
during the Term, except for the Facilities, it will not either directly or
indirectly: (i) own, manage or operate a casino in any jurisdiction in which
Operator or any of its Affiliates own, manage or operate a casino or conduct
other gaming activities, now or in the future, whether as a proprietor, partner,
stockholder, advisor, consultant or in any other capacity, or (ii) provide
technical, marketing or other assistance to any casino or casino operator in any
jurisdiction where Operator or any of its Affiliates own, manage or operate a
casino or conduct other gaming activities.  Owner acknowledges that the
foregoing restriction is reasonable in scope, duration and geographic area and
is properly required to protect the legitimate business needs of the Operator. 
Additionally, Owner agrees that during the Term and for a period of two
(2) years thereafter, without the prior written consent of the Operator, neither
Owner nor any of its Affiliates shall, directly or indirectly, (i) in any manner
induce or attempt to induce any employee, customer or supplier of the Business
or any employee, customer or supplier of Operator or any of its Affiliates with
respect to any gaming operations conducted by them at such time to leave or
cease doing business with Operator or any of its Affiliates, as applicable, or
in any way interfere with the relationship between them and Operator or any of
its Affiliates, as applicable, or (ii) hire or solicit for employment any
employee of Operator or any of its Affiliates (other than Owner) with respect to
any gaming operations conducted by them; provided, however, that the preceding
clause (ii) shall not prohibit Owner from hiring (but not soliciting) any
employee of Operator or any of its Affiliates to the extent such employee is
employed by Owner in a business that is not, directly or indirectly, in
competition with any gaming operations then conducted by Operator or any of its
Affiliates.  The term “solicitation” as used in the preceding sentence includes,
without limitation, offering any employee employed by Operator or any of its
Affiliates employment commencing after the non-solicitation period.  The
Operator shall not solicit for employment any employee of the Business for a
period of six months after termination of this Agreement.

 

10.04.03  Right of First Offer to Future Business.  If, during the Term, Owner
or its Affiliates constructs, develops or owns any casino, other than the
Business, located in Iowa for which Owner or its Affiliates is seeking to engage
a third party to manage and operate such casino, Owner shall offer to the
Operator a right of first offer to manage and operate such casino.  Owner shall
provide to the Operator written notice of Owner’s or its Affiliates’ intent to
construct, develop or own such casino.  Upon the Operator’s receipt of such
written notice, Owner and the Operator shall, for a period of ninety (90) days,
commence good faith negotiations and enter into a management services agreement
for the Operator management of such casino on terms and conditions similar to
those contained in this Agreement and acceptable to Owner and the Operator. 
If:  (i) Owner and the Operator, each acting in good faith, do not execute a
management services agreement for such casino within the ninety (90) day period
and (2) such 90-day period is not extended, in writing, by Owner and the
Operator, then Owner shall have the right to enter into negotiations with and
execute a management services agreement for such casino with casino operators
other than the Operator.

 

10.05.      Best Evidence and Counterparts.  This Agreement shall be executed in
original and photostatic copies and each copy bearing original signatures of the
parties hereto in ink shall

 

20

--------------------------------------------------------------------------------


 

be deemed an original.  This Agreement may be executed in several counterparts
and all so executed shall constitute one agreement, binding on all parties
hereto, notwithstanding that all of the parties are not signatory to the same
counterpart.

 

10.06.      Amendment or Modification.  This Agreement may not be amended or
modified except by a writing signed by all parties hereto.

 

10.07.      Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of New York.  This Agreement shall be deemed to
contain all provisions required by Gaming Laws and is subject to any approvals
required under the Gaming Laws.  To the extent any provision in this Agreement
is inconsistent with the Gaming Laws, the Gaming Laws shall govern.  Should any
provision of this Agreement require judicial interpretation or as to any
arbitration under this Agreement, it is agreed that the court or arbitrators
interpreting or considering such provision shall not apply the presumption that
the terms hereof shall be more strictly construed against a party by reason of
the rule or conclusion that a document should be construed more strictly against
the party who itself or through its agent prepared the same.  It is agreed and
stipulated that all parties hereto have participated equally in the preparation
of this Agreement and that legal counsel was consulted by each party before the
execution of this Agreement.

 

10.08.      Interpretation.  The preamble recitals of this Agreement are
incorporated into and made a part of this Agreement; titles of Sections and
Articles are for convenience only and are not to be considered a part of this
Agreement.  All references to years shall mean a year commencing as of the first
day of January of each year.  All references to the singular shall include the
plural and all references to gender shall, as appropriate, include other
genders.

 

10.09.      Severability.  Except as expressly provided to the contrary herein,
each section, part, term or provision of this Agreement shall be considered
severable, and if for any reason any section, part, term or provision herein is
determined to be invalid and contrary to or in conflict with any existing or
future law or regulation by a court or governmental agency having valid
jurisdiction, such determination shall not impair the operation of or have any
other effect on other sections, parts, terms or provisions of this Agreement as
may otherwise remain enforceable and intelligible, and the latter shall continue
to be given full force and effect and bind the parties hereto unless such
survival vitiates the intent of the parties hereto, and said invalid sections,
parts, terms or provisions shall not be deemed to be a part of this Agreement. 
If any provisions are void or unenforceable if enforced to their maximum extent,
the provisions in question shall be enforced to the maximum extent such
provisions are enforceable.

 

10.10.      Force Majeure.  The provisions of this Section 10.10 shall be
applicable if there shall occur during the Term any strike, boycott, lockout or
other labor trouble; storm, fire, earthquake or Act of God; any riot, civil
disturbance, or any act of war, terrorism or of the public enemy; the shortage,
unavailability or disruption in the supply of labor, materials, fuels or the
disruption of postal, electrical, telephone or other utility service; any future
governmental law, ordinance, order rule or regulation; delay attributable to the
failure to obtain any Operating Permit or any Approval for reasons that are not
the fault of or beyond the reasonable control of the party obligated to obtain
such Permit or Approval or any other cause or contingency beyond the respective
parties’ control, but only during such time as such party is unable due to a

 

21

--------------------------------------------------------------------------------


 

specified reason herein to perform its obligations hereunder.  If the Operator
or Owner shall, as the result of any of the above-described events, fail to
timely perform any of its obligations under this Agreement, then, upon written
notice to the other within five (5) Business Days of such event, such failure
shall be excused and not be a breach of this Agreement by the party claiming
Force Majeure, but only to the extent occasioned by such event.  Notwithstanding
anything contained herein to the contrary, the provisions of this Section 10.10
shall not be applicable to the Operator’s or Owner’s obligation to make any
payments to the other pursuant to the terms of this Agreement.

 

10.11.      Waiver.  None of the terms of this Agreement, including this
Section 10.11, or any term, right or remedy hereunder shall be deemed waived
unless such waiver is in writing and signed by the party to be charged therewith
and in no event by reason of any failure to assert or delay in asserting any
such term, right or remedy or similar term, right or remedy hereunder.

 

10.12.      Definitions.  All capitalized terms referenced or used in this
Agreement and not specifically defined herein shall have the meaning set forth
on Exhibit ”A”, which is attached hereto and incorporated herein by this
reference.

 

10.13.      Governing Document.  This Agreement shall govern in the event of any
inconsistency between this Agreement and any of the Exhibits attached hereto.

 

10.14.      Inspection of Facilities.  Owner shall have the right, at any time
during the Term, to enter upon the Facilities or any portion thereof, to inspect
same.

 

10.15.      Third-Party Beneficiaries.  There shall be no third-party
beneficiaries with respect to this Agreement.

 

10.16.      Regulatory Information.  Owner and the Operator shall each provide
to the other parties all information pertaining to this arrangement and the
Business and as to their ownership structure, corporate structure, officers and
directors, stockholders’ and partners’ identity, financing, transfers of
interest, etc., as shall be required by any regulatory authority with
jurisdiction over the other or with respect to any federal or state security law
requirement.

 

10.17.      Successors and Assigns.  This Agreement and the rights of Owner and
the Operator evidenced hereby shall inure to the benefit of and be binding upon
the successors and, to the extent permitted hereunder, assigns of Owner and
Operator.

 

10.18.      Dispute Resolution.  The parties hereto hereby agree that any
controversy, dispute or claim arising out of or relating to this Agreement or
any breach of this Agreement shall be resolved in accordance with the terms and
provisions of this Section 10.18.

 

(a)           Agreement to Negotiate.  Before submitting any controversy,
dispute or claim arising out of or relating to this Agreement or any breach of
this Agreement to arbitration, the following procedures shall be followed:

 

i.                                          The party desiring to submit any
such controversy, dispute or claim to arbitration (“Claimant”) first shall give
written notice thereof to the other

 

22

--------------------------------------------------------------------------------


 

party (“Recipient”) setting forth in detail the pertinent facts and
circumstances relating to such controversy, dispute or claim;

 

ii.                                       Recipient shall have a period of
fifteen (15) days in which to consider the controversy, dispute or claim that is
the subject of the notice and to furnish in writing to Claimant a written
statement of Recipient’s position with respect thereto;

 

iii.                                    Within seven (7) days of Claimant’s
receipt of Recipient’s written statement, Claimant and Recipient shall meet with
a mediator, whose identity shall be mutually agreed upon by Claimant and
Recipient, in an effort to resolve amicably any difference that may exist
between the respective positions of Claimant and Recipient, and, if such
resolution is not achieved, either or both of Claimant and Recipient shall have
the right to submit the matter to arbitration.

 

(b)           Procedure for Arbitration.  Any controversy, dispute or claim
arising out of or relating to this Agreement or any breach of this Agreement,
including any dispute concerning the termination of this Agreement, that has not
been resolved in accordance with Section 10.18(a) shall be settled by
arbitration in Denver, Colorado in accordance with the commercial arbitration
rules of the American Arbitration Association then existing.  In arbitration,
this Agreement (including this provision providing for arbitration in the event
of any controversy, dispute or claim arising out of or relating to this
Agreement or any breach of this Agreement that has not been resolved in
accordance with Section 10.18(a)) shall be specifically enforceable.  Judgment
upon any award rendered by an arbitrator may be entered in any court having
jurisdiction.  The prevailing party to an arbitration proceeding commenced
hereunder shall be entitled as a part of the arbitration award to the costs and
expenses (including reasonable attorneys’ fees) of investigating, preparing and
pursuing an arbitration claim as such costs and expenses are awarded by the
arbitrator.

 

*         *          *          *          *

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

 

 

OWNER:

 

 

 

 

DIAMOND JO WORTH, LLC

 

 

 

 

 

 

 

 

/s/ M. Brent Stevens

 

By:

M. Brent Stevens

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

OPERATOR:

 

 

 

 

PENINSULA GAMING PARTNERS, LLC

 

 

 

 

 

 

 

 

/s/ M. Brent Stevens

 

By:

M. Brent Stevens

 

Title:

Chief Executive Officer

 

24

--------------------------------------------------------------------------------


 

EXHIBIT ”A”

 

Definitions

 

All capitalized terms referenced or used in the Agreement and not specifically
defined therein shall have the meaning set forth below in this “Exhibit A”.  The
article, section and paragraph and exhibit references herein refer to the
Articles, Sections and Exhibits in and to the Agreement.

 

Affiliate.  The term “Affiliate” shall mean a Person that directly or
indirectly, or through one or more intermediaries, Controls, is Controlled by,
or is under common Control with the Person in question and any stockholder or
partner of any Person referred to in the preceding clause owning more than
twenty-five percent (25%) or more of (i) such Person if such Person is a
publicly traded corporation or (ii) an ownership or beneficial interest in any
other Person.

 

Agreement.  The term “Agreement” shall have the meaning set forth in the
preamble.

 

Annual Plan.  The term “Annual Plan” shall have the meaning set forth in
Section 4.14.

 

Approval.  The term Approval means any license (including the License), finding
of suitability, qualification, approval or permit by or from any Gaming
Authority.

 

Auditors.  The term “Auditors” shall mean a nationally recognized independent
certified public accounting firm in the United States selected by Owner to
prepare the audited annual Financial Statements, unless otherwise agreed by
Owner and the Operator.

 

Bank Accounts.  The term “Bank Accounts” shall have the meaning set forth in
Section 4.11.

 

Basic Management Fee.  The term “Basic Management Fee” shall have the meaning
set forth in Section 5.02.

 

Books and Records.  The term “Books and Records” shall have the meaning set
forth in Section 4.08.

 

Budget.  The term “Budget” means any budget contemplated by the Agreement that
has been approved by Owner or has been arbitrated as set forth in the Agreement.

 

Business.  The term “Business” shall mean the conduct of all business operations
at the Facilities, including Gaming Activities, food service, entertainment and
parking activities.

 

Business Days.  The term “Business Days” shall mean all weekdays except those
that are official holidays of the State of Louisiana or the U.S. government. 
Unless specifically stated as “Business Days,” a reference to “days” means
calendar days.

 

A-1

--------------------------------------------------------------------------------


 

Cash Collateral and Disbursement Agreement.  The term “Cash Collateral and
Disbursement Agreement” shall mean that certain Cash Collateral and Disbursement
Agreement, dated as of July [  ], 2005, among Owner and U.S. Bank National
Association.

 

Claim.  The term “Claim” shall mean any allegation, claim, civil or criminal
action, proceeding, charge or prosecution which may be alleged, made, instituted
or maintained against Operator, Owner, or their respective Indemnified Persons,
jointly and severally, or individually, as the case may be, arising out of or
based upon the ownership, condition or use of the Facilities or the operation or
management of the Business, including, without limitation, injury to person(s)
and damage to property or business by reason of any cause whatsoever in and
about the Facilities or elsewhere, and any requirement or award relating to
course of employment, working conditions, wages and/or compensation of employees
or former employees at the Facilities.

 

Control.  The term “Control” (including derivations such as “Controlled” and
“Controlling”) means with respect to a Person, the ownership of more than fifty
percent (50%) or more of the beneficial interest or voting power of such Person.

 

Debt Service.  The term “Debt Service” shall mean payments (including without
limitation, principal, interest and expense reimbursement) with respect to
(i) capitalized leases, as defined in accordance with Generally Accepted
Accounting Principles, and (ii) all third party borrowed funds related to the
Business.

 

EBITDA.  The term “EBITDA” shall mean the earnings of the Business before
interest, income taxes, depreciation and amortization; provided, however, that
in calculating earnings hereunder, Management Fees payable under this Agreement
shall not be deducted.

 

Employee.  The term “Employee” shall mean any employee of Owner engaged by the
Operator to work in or about the Facilities in connection with the conduct of
the Business.

 

Environmental Requirements.  The term “Environmental Requirements” means all
applicable present and future statues, regulations, rules, ordinances, codes,
licenses, permits, orders, approvals, plans, authorizations, concessions,
franchises and similar items, of all governmental agencies, departments,
commissions, boards, bureaus, or instrumentalities of the United States, states
and political subdivisions thereof and all applicable judicial, administrative,
and regulatory decrees, judgments and orders relating to the protection of human
health or the environment, including without limitation:  (i) all requirements,
including but not limited to those pertaining to reporting, licensing,
permitting, investigation and remediation of emissions, discharges, releases or
threatened releases of Hazardous Materials, chemical substances, pollutants,
contaminants or hazardous or toxic substances, materials or wastes whether
solid, liquid or gaseous in nature, into the air, surface water, groundwater or
land, or relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of chemical substances, pollutants,
contaminants or hazardous or toxic substances, materials or wastes, whether
solid, liquid or gaseous in nature; and (ii) all requirements pertaining to the
protection of the health and safety of employees or the public.

 

Facilities.  The term “Facilities” shall mean the casino to be developed by
Owner in Northwood, Worth County, Iowa after the date hereof.

 

A-2

--------------------------------------------------------------------------------


 

FF&E.  The term “FF&E” shall mean all furniture, furnishings, equipment, and
fixtures, including gaming equipment, computers, housekeeping and maintenance
equipment, and other items necessary or appropriate to operate the Facilities.

 

Financial Statements.  The term “Financial Statements” shall mean an income
statement, balance sheet and a sources and uses of cash statement, all prepared
in conformity with Generally Accepted Accounting Principles and on a basis
consistent in all material respects with that of the preceding period (except as
to those changes or exceptions disclosed in such Financial Statements).

 

Fiscal Quarter.  The term “Fiscal Quarter” shall mean the four (4) quarters
corresponding to the Fiscal Year commencing on January 1, April 1, July 1 and
October 1 of each Fiscal Year.  In the event the Business opens on a date other
than the first day of a Fiscal Quarter, “Fiscal Quarter” also shall refer to the
period commencing on the Opening Date and ending on the last day of the calendar
quarter (e.g., March 31, June 30, September 30 or December 31) in which the
Opening Date occurs.

 

Fiscal Year.  The term “Fiscal Year” shall mean a period beginning and ending on
January 1 and December 31, respectively.  In the event the Opening Date occurs
on a date other than the first day of a Fiscal Year, “Fiscal Year” shall also
refer to the period commencing on the Opening Date and ending on the last day of
the calendar year in which the Opening Date occurs.  In the event this Agreement
terminates on a date other than the last day of a calendar year, the term
“Fiscal Year” shall include the period from the first day of the Fiscal Year
during which this Agreement terminates to and including the date of such
termination.

 

Force Majeure.  The term “Force Majeure” shall have the meaning set forth in
Section 10.10.

 

Gaming Activities.  The term “Gaming Activities” shall mean the coin-operated
machines and other casino-type games conducted by the Operator at the
Facilities.

 

Gaming Authorities.  The term “Gaming Authorities” or “Authority” shall mean all
agencies, authorities and instrumentalities of any state, nation or other
governmental entity, or any subdivision thereof, regulating gaming or related
activities in the United States and having jurisdiction over the Facilities or
the Business.

 

Gaming Laws.  The term “Gaming Laws” shall mean any statute, ordinance,
promulgation, law, rule, regulation, code, judicial or administrative precedent
or order of any court or other body of the State of Iowa or agency or
subdivision thereof which regulates the conduct of the Gaming Activities.

 

Generally Accepted Accounting Principles.  The term “Generally Accepted
Accounting Principles” shall mean generally accepted accounting principles as
established from time to time by the American Institute of Certified Public
Accountants.

 

Governmental Authorities.  The term “Governmental Authorities” or “Authority”
means the United States, the State of Iowa or any other political subdivision in
which the Facilities are located, and any court or political subdivision,
agency, commission, board or

 

A-3

--------------------------------------------------------------------------------


 

instrumentality or officer thereof, whether federal, state, or local, having or
exercising jurisdiction over Owner, the Operator or the Facilities, including
without limitation, any Gaming Authority.

 

Governmental Requirements.  The term “Governmental Requirements” means all Laws
and agreements with any Governmental Authority that are applicable to the
acquisition, development, construction and/or renovation of the Facilities or
the management or operation of the Facilities or the business including without
limitation, all Required Contracts, Approvals and any rules, guidelines or
restrictions created or imposed by Governmental Authorities.

 

Gross Revenue.  The term “Gross Revenue” means all of the revenue from the
operation of the Business computed on an accrual basis from all business
conducted upon, related to or from the Business in accordance with Generally
Accepted Accounting Principles and shall include but not be limited to (i) the
net win from gaming activities (which is the difference between gaming wins and
losses), and (ii) the amount of all sales of food, beverages, goods, wares,
services, or merchandise at or from the Facilities, less (a) fifty percent (50%)
of any complimentaries and (b) deposits made in respect of progressive and other
similar games except to the extent such deposits are allocable to expenses. 
Gross Revenue shall not include:

 

(a)                                  Any gratuities, or service charges added to
a customer’s bill or statement in lieu of gratuities, which are payable to
Facilities employees;

 

(b)                                 An amount equal to all credits or refunds
made to customers, guests or patrons;

 

(c)                                  All sums and credits received in settlement
of claims for loss or damage of FF&E or to the physical plant of the Facilities,
to the extent such sums and credits are in excess of the actual amount spent or
owed to remediate such loss or damage;

 

(d)                                 All sales taxes, excise taxes, gross receipt
taxes, admission taxes, entertainment taxes, tourist taxes or charges collected
from casino customers or collected by tenants or concessionaires of Owner at the
Facilities;

 

(e)                                  Any and all income from the sale of FF&E
outside the ordinary course of business;

 

(f)                                    Any uninsured compensation payments for
claims against third parties arising out of or during the course of the
operation of the Facilities (net of actual damages incurred);

 

(g)                                 Income and revenue of tenants, licensees and
concessionaires of the Operator or Owner from the Facilities or any part
thereof; provided, however, that all fees, rents, commissions, percentages or
other payments received from any tenant, licensee or concessionaire shall be
included in Gross Revenue;

 

A-4

--------------------------------------------------------------------------------


 

(h)                                 Proceeds of financing, refinancing or sale
of all or a portion of the business or the Facilities or any personal property
contained therein outside the ordinary course of business;

 

(i)                                     Proceeds paid as a result of an
insurable loss (unless paid for the loss or interruption of business and
representing payment for damage for loss of income and profits of the Business)
after deducting any expenses of adjustment and collection;

 

(j)                                     Operator Advances and any funds advanced
or investments made by the Operator;

 

(k)                                  Proceeds of condemnation and eminent domain
awards, net of fees and expenses thereunder; and

 

(l)                                     Interest.

 

Hazardous Material.  The term “Hazardous Material” means any substance:  (i) the
presence of which requires investigation or remediation under any federal, state
or local statute, regulation, ordinance, order, action, policy or common law; or
(ii) which is or becomes defined as a “hazardous waste,” “hazardous substance,”
pollutant or contaminant under any federal, state or local statute, regulation,
rule or ordinance or amendments thereto, including without the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. Section 9601
et seq.), and/or the Resource Conservation and Recovery Act (42 U.S.C.
Section 6901 et seq.); or (iii) which is toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise hazardous and is
or becomes regulated by any governmental authority, agency, department,
commission, board, agency or instrumentality of the United States, the State of
Louisiana or any political subdivision thereof; or (iv) the presence of which on
or about the Facilities causes or threatens to cause a nuisance upon the
Facilities or to adjacent properties or poses or threatens to pose a hazard to
the health or safety of persons on or about the Facilities; or (v) the presence
of which on adjacent properties could constitute a trespass by Owner or
Operator; or (vi) without limitation which contains gasoline, diesel fuel or
other petroleum hydrocarbons, or any “regulated substance” as defined under the
Underground Storage Tank Regulations, 40 C.F.R. §280.12; or (vii) without
limitation which contains polychlorinated bipheynols (PCBs), asbestos or urea
formaldehyde foam insulation.

 

Incentive Fee.  The term “Incentive Fee” shall have the meaning set forth in
Section 5.03.

 

Indemnified Person.  The term “Indemnified Person” means as to either Owner or
the Operator indemnified under Section 6.01 or Section 6.02, respectively, such
party and any Affiliate of such party, and any agents, attorneys, officers,
members, directors, stockholders, consultants or employees of such party or such
Affiliate, and each person, if any, who controls such party within the meaning
of Section 15 of the Securities Act of 1933, as amended, or Section 20 of the
Securities Exchange Act of 1934.

 

A-5

--------------------------------------------------------------------------------


 

Jefferies Financing.  The term “Jefferies Financing” shall mean the securities
to be placed by Jefferies & Company, Inc. for the purpose of developing the
Facilities.

 

Law.  The term “Law” means any statute, ordinance, promulgation, law, treaty,
rule, regulation, code, judicial or administrative precedent, code, order,
judgment, writ, injunction, decree, or award of any court or any other
Governmental Authority, as well as the orders or requirements of any local board
of fire underwriters or any other body which may exercise similar functions.

 

Lender.  The term “Lender” shall mean any Person that has extended credit to
Owner secured by, among other things, a mortgage encumbering the Facilities.

 

Loan Documents.  The term “Loan Documents” means all of the documents
evidencing, securing and relating to any indebtedness at any time (including
indebtedness evidenced by the securities issued by Owner to effect the Jefferies
Financing) owing by Owner to Lender, including without limitation, all
promissory notes, loan agreements, mortgages, pledges, assignments,
certificates, indemnities and other agreements.

 

Management Fees.  The term “Management Fees” shall mean the Basic Management Fee
and the Incentive Fee and the Reimbursables.

 

Material Adverse Effect.  The term “Material Adverse Effect” shall mean any
event, condition or occurrence reasonably expected to have a material adverse
effect on (i) the condition (financial or otherwise), prospects, assets or
properties of the Business, including the suspension of or material limitation
on the operation thereof or (ii) this Agreement or the ability of the parties to
consummate the transactions contemplated hereby.

 

Net Revenue.  The term “Net Revenue” shall mean the difference of (i) Gross
Revenue, minus (ii) promotional expenses incurred in connection with the
operation of the Business.

 

Opening Date.  The term “Opening Date” shall mean the first date a
revenue-paying customer is admitted to the Facilities to participate in Gaming
Activities.

 

Operating Expenses.  The term “Operating Expenses” shall mean those necessary or
reasonable operating expenses, including without limitation, gaming and other
taxes and governmental charges, costs of Operating Supplies, payroll and
benefits, marketing, administration, maintenance, energy and all costs and
expenses of licensing Owner’s or the Operator’ employees, incurred on behalf of
Owner after the Opening Date in connection with conducting the Business and
operating the Facilities, computed on an accrual basis, deductible under
Generally Accepted Accounting Principles in determining “Operating Income” (as
defined in casino industry practice) for purpose of preparing a statement of
operations for the Business; provided, however, Operating Expenses shall not
include depreciation or amortization with respect to the Facilities or the FF&E
or Debt Service.

 

Operating Permits.  The term “Operating Permits” shall mean Operator Operating
Permits and Owner Operating Permits.

 

A-6

--------------------------------------------------------------------------------


 

Operating Supplies.  The term “Operating Supplies” shall mean gaming supplies,
paper supplies, cleaning materials, food and beverage, fuel, marketing
materials, maintenance supplies, linen, china, glassware, silverware, kitchen
utensils, uniforms and all other consumable supplies and materials used in the
operation of the Facilities.

 

Operator Advances.  The term “Operator Advances” shall have the meaning set
forth in Section 2.03.02.

 

Operator Operating Permits.  The term “Operator Operating Permits” shall mean
all licenses, permits, approvals, consents and authorizations which the Operator
are required to obtain from any Governmental Authority to perform and carry out
their obligations under this Agreement, including any permits or licenses the
Operator are required by Law to obtain specifically related to the operation of
a casino gaming operation.

 

Operator.  The term “Operator” shall have the meaning set forth in the preamble.

 

Owner.  The term “Owner” shall have the meaning set forth in the preamble.

 

Owner Operating Permits.  The term “Owner Operating Permits” shall mean all
licenses, permits, approvals, consents and authorizations from Governmental
Authorities that are necessary to own, open and occupy the Facilities and
operate the Business, including any permits or licenses Owner is required by Law
to obtain and have in effect specifically related to the operation of casino
gaming facilities with respect thereto.

 

Owner’s Financial Obligations.  The term “Owner’s Financial Obligations” shall
have the meaning set forth in Section 4.12(a).

 

Person.  The term “Person” shall mean any individual, partnership, corporation,
association or other entity, including but not limited to, any government or
agency or subdivision thereof, and the heirs, executors, administrators, legal
representatives, successors and assigns of such Person where the context so
admits.

 

Pre-Opening Expenses.  The term “Pre-Opening Expenses” shall have the meaning
set forth in Section 2.03.01.

 

Pre-Opening Services.  The term “Pre-Opening Services” shall have the meaning
set forth in Section 2.02.

 

Pre-Opening Services Fee.  The term “Pre-Opening Services Fee” shall have the
meaning set forth in Section 2.04.

 

Reimbursables.  The term “Reimbursables” shall mean all (i) reasonable and
documented out-of-pocket developmental, legal, licensure and other out-of-pocket
costs and expenses incurred by Operator under this Agreement, and (ii) all
reasonable and documented out-of-pocket tax preparation, accounting, legal and
administrative fees and expenses incurred by Operator in connection with its
direct or indirect ownership of Owner.

 

A-7

--------------------------------------------------------------------------------


 

Related Contracts.  The term “Related Contracts” shall mean any agreements,
contractual arrangements or Loan Documents between Owner and any Person that
relate to the Facilities or the Business.

 

Target Date.  The term “Target Date” shall mean the earlier to occur of (y) the
first date on which the casino to be developed at the Facilities shall be
Operating (as such term is defined in the Cash Collateral and Disbursement
Agreement), and (z) the Operating Deadline applicable to the casino (as such
term is defined in the Cash Collateral and Disbursement Agreement).

 

Term.  The term “Term” shall have the meaning set forth in Section 1.01.

 

Transfer.  The term “Transfer” shall mean any sale, transfer, or assignment of
an interest in the Business, made directly or indirectly.

 

A-8

--------------------------------------------------------------------------------